 

Exhibit 10.10

 

FORM OF INSTITUTIONAL BROKER WARRANT

 

WARRANT

 

NEITHER THE SECURITIES REPRESENTED HEREBY NOR THE SECURITIES ISSUABLE UPON
EXERCISE OF THESE SECURITIES HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE SECURITIES LAWS OF ANY
STATES. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM, AS EVIDENCED BY A LEGAL OPINION OF COUNSEL
TO THE TRANSFEROR TO SUCH EFFECT, WHICH OPINION SHALL BE REASONABLY ACCEPTABLE
TO THE COMPANY.

 

NEUROTROPE, INC.

 

WARRANT

 

Warrant No. IBW-1-2015 Original Issue Date:   November 13, 2015

 

This Common Stock Purchase Warrant (the “Broker Warrant”) certifies that, for
value received, Katalyst Securities, LLC (the “Holder”), subject to the terms
set forth herein, is entitled to purchase from Neurotrope, Inc., a Nevada
corporation (the “Company”) up to a total of [_______] shares of Common Stock
(each such share, a “Broker Warrant Share” and all such shares, the “Broker
Warrant Shares”), at any time and from time to time from and after the Original
Issue Date and through and including November 13, 2020 (the “Expiration Date”),
and subject to the following terms and conditions:

 

1.           Definitions. As used in this Broker Warrant, the following terms
shall have the respective definitions set forth in this Section 1.

 

“Closing Price” means, for any date of determination, the price determined by
the first of the following clauses that applies: (i) if the Common Stock is then
listed or quoted on a Trading Market, the closing sales price per share of the
Common Stock for such date (or the nearest preceding date) on such market; (ii)
if prices for the Common Stock are then quoted on the OTC Bulletin Board, the
closing sales price per share of the Common Stock for such date (or the nearest
preceding date) so quoted; (iii) if prices for the Common Stock are then
reported in the OTC Markets, the most recent sales price per share of the Common
Stock so reported; or (iv) in all other cases, the fair market value of a share
of Common Stock as determined by a good faith determination of the Company’s
board of directors.

 

“Common Stock” means the common stock of the Company, par value $0.0001 per
share, and any securities into which such common stock may hereafter be
reclassified.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

 

 

 

“Exercise Price” means $1.50, subject to adjustment in accordance with Section
9; provided, however, upon the exercise (if any) of all of the Series A Warrants
or all of the Series B Warrants (as such terms are defined in the Securities
Purchase Agreement), “Exercise Price” means $0.80, subject to adjustment in
accordance with Section 9.

 

“Fundamental Transaction” means any of the following: (i) the Company effects
any merger or consolidation of the Company with or into another person, (ii) the
Company effects any sale of all or substantially all of its assets in one or a
series of related transactions, (iii) any tender offer or exchange offer
(whether by the Company or another person) is completed pursuant to which
holders of Common Stock are permitted to tender or exchange their shares for
other securities, cash or property, or (iv) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property.

 

“Offering” means the period which Holder is engaged by the Company to act as
non-exclusive placement agent in connection with the private placement of the
units of the Company, as further outlined in the Securities Purchase Agreement.

 

“Original Issue Date” means the Original Issue Date first set forth on the first
page of this Broker Warrant or its predecessor instrument.

 

“Securities Purchase Agreement” means that certain Securities Purchase
Agreement, dated November 13, 2015, between the Company the investors listed in
the Schedule of Buyers attached thereto.

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
November 13, 2015, between the Company and each of the Buyers identified on
Exhibit A attached thereto.

 

“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market (other than the OTC Bulletin Board), or (ii) if the Common Stock is not
listed on a Trading Market (other than the OTC Bulletin Board), a day on which
the Common Stock is traded in the over-the-counter market, as reported by the
OTC Bulletin Board, or (iii) if the Common Stock is not quoted on any Trading
Market, a day on which the Common Stock is quoted in the over-the-counter market
as reported by the OTC Markets (or any similar organization or agency succeeding
to its functions of reporting prices); provided, that in the event that the
Common Stock is not listed or quoted as set forth in clauses (i), (ii) and (iii)
hereof, then Trading Day shall mean any day, except a Saturday, Sunday or legal
holiday, on which banking institutions in the city of New York are authorized or
obligated by law or executive order to close (a “Business Day”).

 

“Trading Market” means whichever of the New York Stock Exchange, NYSE MKT, the
NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital Market
or the OTC Bulletin Board on which the Common Stock is listed or quoted for
trading on the date in question.

 

 

 

 

2.           Registration of Warrant. The Company shall register this Broker
Warrant upon records to be maintained by the Company’s transfer agent for that
purpose (the “Warrant Register”), in the name of the record Holder hereof from
time to time. The Company may deem and treat the registered Holder of this
Broker Warrant as the absolute owner hereof for the purpose of any exercise
hereof or any distribution to the Holder, and for all other purposes, absent
proper notice to the contrary in accordance with the provisions of this Broker
Warrant.

 

3.           Registration of Transfers. The Company’s transfer agent shall
register the permitted transfer of any portion of this Broker Warrant in the
Warrant Register, upon receipt of this Broker Warrant and the Form of Assignment
attached hereto duly completed and signed at its address specified herein. Upon
any such registration or transfer, a new warrant to purchase Common Stock, in
substantially the form of this Broker Warrant (any such new warrant, a “New
Warrant”), evidencing the portion of this Broker Warrant so transferred shall be
issued to the transferee and a New Warrant evidencing the remaining portion of
this Broker Warrant not so transferred, if any, shall be issued to the
transferring Holder. The acceptance of the New Warrant by the transferee thereof
shall be deemed the acceptance by such transferee of all of the rights and
obligations of a holder of a New Warrant.

 

4.           Exercise and Duration of Warrants.

 

(a)          This Broker Warrant shall be exercisable by the registered Holder
in whole at any time and in part from time to time from the Original Issue Date
through and including the Expiration Date. At 5:00 p.m., New York time on the
Expiration Date, the portion of this Broker Warrant not exercised prior thereto
shall be and become void and of no value.

 

(b)          Notwithstanding anything to the contrary contained herein, the
number of Broker Warrant Shares that may be acquired by the Holder upon any
exercise of this Broker Warrant (or otherwise in respect hereof) shall be
limited to the extent necessary to insure that, following such exercise (or
other issuance), the total number of shares of Common Stock then beneficially
owned by such Holder and its affiliates (as defined under Rule 144 promulgated
under the Securities Act, “Affiliates”) and any other persons whose beneficial
ownership of Common Stock would be aggregated with the Holder’s for purposes of
Section 13(d) of the Exchange Act, does not exceed 4.999% of the total number of
issued and outstanding shares of Common Stock (including for such purpose the
shares of Common Stock issuable upon such exercise). For such purposes,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder. This
provision shall not restrict the number of shares of Common Stock which a Holder
may receive or beneficially own in order to determine the amount of securities
or other consideration that such Holder may receive in the event of a
Fundamental Transaction as contemplated in Section 9 of this Broker Warrant. By
written notice to the Company, the Holder may waive the provisions of this
Section 4(b) but any such waiver will not be effective until the 61st day after
delivery of such notice, nor will any such waiver effect any other Holder.

 

 

 

 

Notwithstanding anything to the contrary contained herein, the number of Broker
Warrant Shares that may be acquired by the Holder upon any exercise of this
Broker Warrant (or otherwise in respect hereof) shall be limited to the extent
necessary to insure that, following such exercise (or other issuance), the total
number of shares of Common Stock then beneficially owned by such Holder and its
Affiliates and any other persons whose beneficial ownership of Common Stock
would be aggregated with the Holder’s for purposes of Section 13(d) of the
Exchange Act, does not exceed 9.999% of the total number of issued and
outstanding shares of Common Stock (including for such purpose the shares of
Common Stock issuable upon such exercise). For such purposes, beneficial
ownership shall be determined in accordance with Section 13(d) of the Exchange
Act and the rules and regulations promulgated thereunder. This provision shall
not restrict the number of shares of Common Stock which a Holder may receive or
beneficially own in order to determine the amount of securities or other
consideration that such Holder may receive in the event of a Fundamental
Transaction as contemplated in Section 9 of this Broker Warrant. This
restriction may not be waived.

 

5.           Delivery of Broker Warrant Shares.

 

(a)          To effect exercises hereunder, the Holder shall not be required to
physically surrender this Broker Warrant unless this Broker Warrant is being
exercised for all of the remaining Broker Warrant Shares represented by this
Broker Warrant. Upon delivery of the Exercise Notice (in the form attached
hereto) to the Company (with the attached Broker Warrant Shares Exercise Log) at
its address for notice set forth herein and upon payment of the Exercise Price
multiplied by the number of Broker Warrant Shares that the Holder intends to
purchase hereunder in cash or by cashless exercise pursuant to Section 10(b)
hereof, the Company shall promptly (but in no event later than three Trading
Days after the Date of Exercise (as defined herein)) issue and deliver to the
Holder, a certificate for the Broker Warrant Shares issuable upon such exercise,
which, if at the time the Broker Warrant is exercised there is an effective
registration statement to cover the issuance or resale of the Broker Warrant
Shares and if the legend is not required by applicable law, shall be free of
restrictive legends. The Company shall deliver any objection to any such
Exercise Notice form within two (2) Business Days of receipt of such notice. The
Company shall, upon request of the Holder and subsequent to the date on which a
registration statement covering the resale of the Broker Warrant Shares has been
declared effective by the United States Securities and Exchange Commission (the
“SEC”), use its reasonable efforts to deliver Broker Warrant Shares hereunder
electronically through the Depository Trust Corporation or another established
clearing corporation performing similar functions, if available, provided, that,
the Company may, but will not be required to change its transfer agent if its
current transfer agent cannot deliver Broker Warrant Shares electronically
through the Depository Trust Corporation. A “Date of Exercise” means the date on
which the Company has received from the Holder: (i) the Exercise Notice (with
the Broker Warrant Exercise Log attached to it), appropriately completed and
duly signed and (ii) if such Holder is not utilizing the cashless exercise
provisions set forth in this Broker Warrant, payment of the Exercise Price for
the number of Broker Warrant Shares so indicated by the Holder to be purchased.

 

(b)          If by the third Trading Day after a Date of Exercise the Company
fails to deliver the required number of Broker Warrant Shares in the manner
required pursuant to Section 5(a), then the Holder will have the right to
rescind such exercise.

 

(c)          The Company’s obligations to issue and deliver Broker Warrant
Shares in accordance with the terms hereof are absolute and unconditional,
irrespective of any action or inaction by the Holder to enforce the same, any
waiver or consent with respect to any provision hereof, the recovery of any
judgment against any person or any action to enforce the same, or any setoff,
counterclaim, recoupment, limitation or termination, or any breach or alleged
breach by the Holder or any other person of any obligation to the Company or any
violation or alleged violation of law by the Holder or any other person, and
irrespective of any other circumstance which might otherwise limit such
obligation of the Company to the Holder in connection with the issuance of
Broker Warrant Shares. Nothing herein shall limit a Holder’s right to pursue any
other remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Company’s failure to timely deliver certificates representing
Broker Warrant Shares upon exercise of this Broker Warrant as required pursuant
to the terms hereof.

 

 

 

 

6.           Charges, Taxes and Expenses. Issuance and delivery of Broker
Warrant Shares upon exercise of this Broker Warrant shall be made without charge
to the Holder for any issue or transfer tax, withholding tax, transfer agent fee
or other incidental tax or expense in respect of the issuance of such
certificates to the Holder, all of which taxes and expenses shall be paid by the
Company; provided, however, that the Company shall not be required to pay any
tax which may be payable in respect of any transfer involved in the registration
of any certificates for Broker Warrant Shares or Warrants in a name other than
that of the Holder. The Holder shall be responsible for all other tax liability
that may arise as a result of holding or transferring this Broker Warrant or
receiving Broker Warrant Shares upon exercise hereof.

 

7.           Replacement of Warrant. If this Broker Warrant is mutilated, lost,
stolen or destroyed, the Company shall issue or cause to be issued in exchange
and substitution for and upon cancellation hereof, or in lieu of and
substitution for this Broker Warrant, a New Warrant, but only upon receipt of
evidence reasonably satisfactory to the Company of such loss, theft or
destruction and customary and reasonable indemnity (which shall not include a
surety bond), if requested. Applicants for a New Warrant under such
circumstances shall also comply with such other reasonable regulations and
procedures and pay such other reasonable third-party costs as the Company may
prescribe. If a New Warrant is requested as a result of a mutilation of this
Broker Warrant, then the Holder shall deliver such mutilated warrant to the
Company as a condition precedent to the Company’s obligation to issue the New
Warrant.

 

8.           Reservation of Broker Warrant Shares. The Company covenants that it
will at all times reserve and keep available out of the aggregate of its
authorized but unissued and otherwise unreserved Common Stock, solely for the
purpose of enabling it to issue Broker Warrant Shares upon exercise of this
Broker Warrant as herein provided, the number of Broker Warrant Shares which are
then issuable and deliverable upon the exercise of this entire Broker Warrant,
free from preemptive rights or any other contingent purchase rights of persons
other than the Holder (taking into account the adjustments and restrictions of
Section 9). The Company covenants that all Broker Warrant Shares so issuable and
deliverable shall, upon issuance and the payment of the applicable Exercise
Price in accordance with the terms hereof, be duly and validly authorized,
issued and fully paid and nonassessable.

 

9.           Certain Adjustments. The Exercise Price and number of Broker
Warrant Shares issuable upon exercise of this Broker Warrant are subject to
adjustment from time to time as set forth in this Section 9.

 

 

 

 

(a)          Stock Dividends and Splits. If the Company, at any time while this
Broker Warrant is outstanding, (i) pays a stock dividend on its Common Stock or
otherwise makes a distribution on any class of capital stock that is payable in
shares of Common Stock, (ii) subdivides outstanding shares of Common Stock into
a larger number of shares, or (iii) combines outstanding shares of Common Stock
into a smaller number of shares, then in each such case the Exercise Price shall
be adjusted to equal the product obtained by multiplying the then-current
Exercise Price by a fraction of which the numerator shall be the number of
shares of Common Stock outstanding immediately before such event and of which
the denominator shall be the number of shares of Common Stock outstanding
immediately after such event. Any adjustment made pursuant to clause (i) of this
paragraph shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution,
and any adjustment pursuant to clause (ii) or (iii) of this paragraph shall
become effective immediately after the effective date of such subdivision or
combination.

 

(b)          Fundamental Transactions. If, at any time while this Broker Warrant
is outstanding there is a Fundamental Transaction, then the Holder shall have
the right thereafter to receive, upon exercise of this Broker Warrant, the same
amount and kind of securities, cash or property as it would have been entitled
to receive upon the occurrence of such Fundamental Transaction if it had been,
immediately prior to such Fundamental Transaction, the holder of the number of
Broker Warrant Shares then issuable upon exercise in full of this Broker Warrant
(the “Alternate Consideration”). For purposes of any such exercise, the
determination of the Exercise Price shall be appropriately adjusted to apply to
such Alternate Consideration based on the amount of Alternate Consideration
issuable in respect of one share of Common Stock in such Fundamental
Transaction, and the Company shall apportion the Exercise Price among the
Alternate Consideration in a reasonable manner reflecting the relative value of
any different components of the Alternate Consideration. If holders of Common
Stock are given any choice as to the securities, cash or property to be received
in a Fundamental Transaction, then the Holder shall be given the same choice as
to the Alternate Consideration it receives upon any exercise of this Broker
Warrant following such Fundamental Transaction. At the Holder’s option and
request, any successor to the Company or surviving entity in such Fundamental
Transaction shall issue to the Holder a new warrant substantially in the form of
this Broker Warrant and consistent with the foregoing provisions and evidencing
the Holder’s right to purchase the Alternate Consideration for the aggregate
Exercise Price upon exercise thereof. The terms of any agreement pursuant to
which a Fundamental Transaction is effected shall include terms requiring any
such successor or surviving entity to comply with the provisions of this
paragraph (b) and insuring that the Broker Warrant (or any such replacement
security) will be similarly adjusted upon any subsequent transaction analogous
to a Fundamental Transaction.

 

(c)          Number of Broker Warrant Shares. Simultaneously with any adjustment
to the Exercise Price pursuant to this Section 9, the number of Broker Warrant
Shares that may be purchased upon exercise of this Broker Warrant shall be
increased or decreased proportionately, so that after such adjustment the
aggregate Exercise Price payable hereunder for the adjusted number of Broker
Warrant Shares shall be the same as the aggregate Exercise Price in effect
immediately prior to such adjustment.

 

(d)          Calculations. All calculations under this Section 9 shall be made
to the nearest cent or the nearest 1/100th of a share, as applicable. The number
of shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company, and the disposition of any
such shares shall be considered an issue or sale of Common Stock.

 

 

 

 

(e)          Notice of Adjustments. Upon the occurrence of each adjustment
pursuant to this Section 9, the Company at its expense will promptly compute
such adjustment in accordance with the terms of this Broker Warrant and prepare
a certificate setting forth such adjustment, including a statement of the
adjusted Exercise Price and adjusted number or type of Broker Warrant Shares or
other securities issuable upon exercise of this Broker Warrant (as applicable),
describing the transactions giving rise to such adjustments and showing in
detail the facts upon which such adjustment is based. Upon written request, the
Company will promptly deliver a copy of each such certificate to the Holder and
to the Company’s transfer agent.

 

10.         Payment of Exercise Price. The Holder may pay the Exercise Price in
one of the following manners:

 

(a)          Cash Exercise. The Holder may deliver immediately available funds;
or

 

(b)          Cashless Exercise. If an Exercise Notice is delivered at a time
when a registration statement permitting the Holder to resell the Broker Warrant
Shares is not then effective or the prospectus forming a part thereof is not
then available to the Holder for the resale of the Broker Warrant Shares, then
the Holder may notify the Company in an Exercise Notice of its election to
utilize a cashless exercise, in which event the Company shall issue to the
Holder the number of Broker Warrant Shares determined as follows:

 

X = Y [(A-B)/A]

 

where:

 

X = the number of Broker Warrant Shares to be issued to the Holder.

 

Y = the number of Broker Warrant Shares with respect to which this Broker
Warrant is being exercised.

 

A = the average of the Closing Prices for the twenty Trading Days immediately
prior to (but not including) the Date of Exercise.

 

B = the Exercise Price.

 

For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Broker Warrant Shares issued in a cashless
exercise transaction shall be deemed to have been acquired by the Holder, and
the holding period for the Broker Warrant Shares shall be deemed to have
commenced, on the date this Broker Warrant was originally issued.

 

11.         No Fractional Shares of Scrip. No fractional shares or scrip
representing fractional shares of Broker Warrant Shares will be issued in
connection with any exercise of this Broker Warrant. As to any fraction of a
share that Holder would otherwise be entitled to purchase upon such exercise,
the Company shall round up, as nearly as practicable to the nearest whole share
of Common Stock, the number of Broker Warrant Shares to be issued.

 

 

 

 

12.         Notices. Any and all notices or other communications or deliveries
hereunder (including, without limitation, any Exercise Notice) shall be in
writing and shall be deemed effectively given to a party if (a) by personal
delivery; (b) upon deposit with the United States Post Office, by certified
mail, return receipt requested, first-class mail, postage prepaid; (c) delivered
by hand or by messenger or overnight courier, addressee signature required, to
the addresses below or at such other address and/or to such other persons as
shall have been furnished by the parties:

 

If to the Company: Neurotrope, Inc.   50 Park Place, Suite 1401   Newark, NJ
07102   Attn:  Chief Executive Office     With a copy to: Reed Smith LLP (which
shall not constitute notice) 136 Main Street, Suite 250   Princeton, NJ 08540  
Attn:  Nanette W. Mantell, Esq.     If to Katalyst Securities, LLC. Katalyst
Securities, LLC   15 Maiden Lane, Room 601   New York, NY 10038  
Attention:  Paul Ehrenstein   President     With a copy to: Barbara J. Glenns,
Esq. (which shall not constitute notice) Law Office of Barbara J. Glenns, Esq.  
30 Waterside Plaza, Suite 25G   New York, NY 10010

 

In case any time: (1) the Company shall declare any cash dividend on its capital
stock; (2) the Company shall pay any dividend payable in stock upon its capital
stock or make any distribution to the holders of its capital stock; (3) the
Company shall offer for subscription pro rata to the holders of its capital
stock any additional shares of stock of any class or other rights; (4) there
shall be any capital reorganization, or reclassification of the capital stock of
the Company, or consolidation or merger of the Company with, or sale of all or
substantially all of its assets to, another corporation; or (5) there shall be a
voluntary or involuntary dissolution, liquidation or winding up of the Company;
then, in any one or more of said cases, the Company shall give written notice to
the Holder. Such notice shall also specify the date as of which the holders of
capital stock of record shall participate in such dividend, distribution or
subscription rights, or shall be entitled to exchange their capital stock for
securities or other property deliverable upon such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation or
winding up, or conversion or redemption, as the case may be; provided, however,
in each case that such information shall be made known to the public through a
press release, filing with the SEC, or other public announcement prior to or in
conjunction with such notice being provided to the Holder, the failure to mail
such notice or any defect therein or in the mailing thereof shall not affect the
validity of the corporate action required to be specified in such notice. Such
written notice shall be given at least 10 days prior to the action in question
and not less than 10 days prior to the record date or the date on which the
Company’s transfer books are closed in respect thereto.

 

 

 

 

13.         Registration Rights. The Holder shall be entitled to the
registration rights set forth in the Registration Rights Agreement.

 

14.         Lock Up. In accordance with FINRA Rule 5110(g), this Broker Warrant
shall not be sold during the Offering, or sold, transferred, assigned, pledged,
or hypothecated, or be the subject of any hedging, short sale, derivative, put,
or call transaction that would result in the effective economic disposition of
this Broker Warrant or the Broker Warrant Shares, by any person for a period of
180 days immediately following the date of effectiveness or commencement of
sales of the Offering, except as provided in paragraph (g)(2) of FINRA Rule
5110.

 

15.         Transferability. This Broker Warrant and all rights hereunder are
transferable, in whole or in part and with the Company’s consent (which shall
not be unreasonably withheld), upon surrender of this Broker Warrant at the
principal office of the Company, together with a written assignment of this
Broker Warrant substantially in the form attached hereto duly executed by the
Holder or its agent or attorney and funds sufficient to pay any transfer taxes
payable upon the making of such transfer. The Holder represents that by
accepting this Broker Warrant it understands that this Broker Warrant and any
securities obtainable upon exercise of this Broker Warrant may not be registered
for sale under federal or state securities laws and may be being offered and
sold to the Holder pursuant to one or more exemptions from the registration
requirements of such securities laws. In the absence of an effective
registration of such securities or an exemption therefrom, any certificates for
such securities shall bear the legend set forth on the first page hereof. The
Holder understands that it must bear the economic risk of its investment in this
Broker Warrant and any securities obtainable upon exercise of this Broker
Warrant for an indefinite period of time, as this Broker Warrant and such
securities have not been registered under federal or state securities laws and
therefore cannot be sold unless subsequently registered under such laws, unless
an exemption from such registration is available.

 

16.         Miscellaneous.

 

(a)          This Broker Warrant shall be binding on and inure to the benefit of
the parties hereto and their respective successors and permitted assigns.
Subject to the preceding sentence, nothing in this Broker Warrant shall be
construed to give to any person other than the Company and the Holder any legal
or equitable right, remedy or cause of action under this Broker Warrant. This
Broker Warrant may be amended only in writing signed by the Company and the
Holder and their successors and assigns.

 

(b)          All questions concerning the construction, validity, enforcement
and interpretation of this Broker Warrant shall be governed by and construed and
enforced in accordance with the internal laws of the State of New York, without
regard to the principles of conflicts of law thereof.

 

(c)          The headings herein are for convenience only, do not constitute a
part of this Broker Warrant and shall not be deemed to limit or affect any of
the provisions hereof.

 

 

 

 

(d)          In case any one or more of the provisions of this Broker Warrant
shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Broker Warrant
shall not in any way be affected or impaired thereby and the parties will
attempt in good faith to agree upon a valid and enforceable provision which
shall be a commercially reasonable substitute therefor, and upon so agreeing,
shall incorporate such substitute provision in this Broker Warrant.

 

(e)          Prior to exercise of this Broker Warrant, the Holder hereof shall
not, by reason of by being a Holder, be entitled to any rights of a stockholder
with respect to the Broker Warrant Shares.

 

(f)          The Holder acknowledges that the Broker Warrant Shares acquired
upon the exercise of this Broker Warrant, if not registered, will contain a
legend to that effect.

 

[Remainder of page intentionally left blank, signature page follows]

 

 

 

 

In witness whereof, the Company has caused this Broker Warrant to be duly
executed by its authorized officer as of the date first indicated above.

 

  NEUROTROPE, INC.         By: /s/ Robert Weinstein     Name: Robert Weinstein  
  Title:  Chief Financial Officer, Executive     Vice President, Secretary and
Treasurer

 

 

 

 

EXERCISE NOTICE

 

The undersigned Holder hereby irrevocably elects to purchase __________ shares
of Common Stock pursuant to the attached Warrant. Capitalized terms used herein
and not otherwise defined have the respective meanings set forth in the Broker
Warrant.

 

(1)         The undersigned Holder hereby exercises its right to purchase
__________ Broker Warrant Shares pursuant to the Broker Warrant.

 

(2)         The Holder intends that payment of the Exercise Price shall be made
as (check one):

 

__________ “Cash Exercise” under Section 10

 

__________ “Cashless Exercise” under Section 10

 

(3)         If the Holder has elected a Cash Exercise, the Holder shall pay the
sum of $__________ to the Company in accordance with the terms of the Broker
Warrant.

 

(4)         Pursuant to this Exercise Notice, the Company shall deliver to the
Holder __________ Broker Warrant Shares in accordance with the terms of the
Broker Warrant.

 

Dated ______________ __, _____ Name of Holder:       (Print)                 By:
    Name:     Title:           (Signature must conform in all respects to name
of holder as specified on the face of the Broker Warrant)

 

 

 

 

Broker Warrant Shares Exercise Log

 

Date   Number of Warrant
Shares Available
to be Exercised   Number of Warrant
Shares Exercised   Number of Warrant
Shares Remaining
to be Exercised              

 

 

 

 

FORM OF ASSIGNMENT

 

[To be completed and signed only upon transfer of Warrant]

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
__________ the right represented by the attached Warrant to purchase __________
shares of Common Stock to which such Warrant relates and appoints __________
attorney to transfer said right on the books of the Company with full power of
substitution in the premises.

 

Dated: __________ __, _______             (Signature must conform in all
respects to name of holder as specified on the face of the Broker Warrant)      
Address of Transferee                     Attest:  

 

 

 

